Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 1 of 8
Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 2 of 8
Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 3 of 8
Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 4 of 8
Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 5 of 8
Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 6 of 8
Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 7 of 8
Case 21-10727   Doc 1   Filed 05/18/21 Entered 05/18/21 15:19:26   Desc Main
                           Document    Page 8 of 8
